Title: From George Washington to Brigadier General Duportail and Lieutenant Colonel Alexander Hamilton, 11 November 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle,Hamilton, Alexander


        
          Gentn
          Head Qrs West point Nov. 11th 1779
        
        Being absent from Head Qrs on a visit to the several Outposts of the Army, when your favor of the 2d Instant arrived—and not returning till last night—it was not in my power to answer it before.
        I am precisely in the predicament you are—with respect to the Count—his intentions or ultimate operations. I have not heard

a single syllable about either since your departure, except what was transmitted in my Letter of the 30th Ulto—a similar account to which you will have seen in the public prints. From this circumstance and the lateness of the season—I do not expect myself, that he will arrive in this quarter—or if he should—that the Enterprize which was proposed—could now be prosecuted. It is too late to begin it. However, as I received my advices from Congress, of the Count’s intention to cooperate—and considered myself as bound by their direction to prepare for it—I have not thought myself at liberty to desist from my preparations—or to fix upon a day—when they should cease. I have written to them to day upon the subject—stating the incertainty I am under with respect to His Excellency’s coming—the great expence which must necessarily attend the continuing of our measures for a cooperation—and the difficulties—supposing it undertaken—from the advanced season—and requested their earliest decision as to the part I am to pursue. I have also requested the favor of General Schuyler, who is at Congress, to transmit You the Result of their deliberations—upon the occasion—as soon as they are ended—by which you will be pleased to govern yourselves—either as to your returning or remaining—as their decision may point. In the mean time—You will withhold all my dispatches to the Count—even if he should arrive—till you receive their Answer—and endeavour to recover such as may have been lodged by You or Others—along the Coast towards the Capes of Delaware. I have written to Major Lee, with respect to the Letters—in his hands. When You have received the determination of Congress—if it is against a Cooperation—It will be necessary for You to recall the pilots except such a number as may be thought material—for general purposes in case of the Count’s arrival for the security of his Fleet. and such as were employed here or immediately in consequence of any of my Letters—you will desire to send in their Accounts. I have the Honor to be with great respect & regard Gentn Yr Most Obedt st
        
          Go: Washington
        
      